                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 ROBERT ANNABEL, II #414234,

        Plaintiff,
                                                                Case No. 1:18-CV-914
 v.
                                                                HON. GORDON J. QUIST
 MICHIGAN DEPARTMENT OF
 CORRECTIONS, et al.,

       Defendants.
 _____________________/

                ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff, Robert Annabel, a state prisoner at a Michigan Department of Corrections

(MDOC) facility, filed this pro se civil rights action pursuant to 42 U.S.C. § 1983 and the Religious

Land Use and Institutionalized Persons Act (RLUIPA), 42 U.S.C. § 2000cc-1. Defendants moved

for partial summary judgment on the ground that Plaintiff failed to properly exhaust his available

administrative remedies. (ECF No. 40.) On December 6, 2019, U.S. Magistrate Judge Phillip J.

Green issued a Report and Recommendation (R. & R.) recommending that the Court deny

Defendants’ Motion for Partial Summary Judgment. (ECF No. 67.)

       Defendants have filed an objection to the R. & R. (ECF No. 70.) Upon receiving

objections to the R. & R., the district judge “shall make a de novo determination of those portions

of the report or specified proposed findings or recommendations to which objection is made.” 28

U.S.C. § 636(b)(1). This Court may accept, reject, or modify any or all of the magistrate judge’s

findings or recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). After conducting a de

novo review of the R. & R., the objections, and the pertinent portions of the record, the Court

concludes that the R. & R. should be adopted.
         Defendants’ objection pertains to the portion of the R. & R. addressing Defendant MDOC.

Magistrate Judge Green recommends that the Court deny summary judgment to the MDOC

because Defendants failed to identify any portions of the grievance policy that required a prisoner

to use the prison grievance system to exhaust claims against the MDOC as an entity.

         It is undisputed that Plaintiff did not name the MDOC in any of his grievances. Defendants

argue that the plain language of the prison grievance policy requires a prisoner to include in the

grievance the “names of all those involved in the issue being grieved.” MDOC Policy Directive

03.02.130 (effective July 9, 2007), ¶ R. Defendants further argue that the MDOC did not have a

fair opportunity to correct any alleged error because it was not put on notice. Thus, according to

Defendants, Plaintiff did not exhaust his claims against the MDOC.

         Defendants’ argument goes too far. The MDOC prison grievance policy directive does not

explicitly address whether a grievance can be filed against the MDOC. Although the grievance

policy requires a prisoner to include “names of all those involved,” it also requires a prisoner to

“attempt to resolve the issue with the staff member” unless prevented by circumstances beyond his

control. Id. at ¶ P. The policy also states that a prisoner generally cannot grieve the content of

policy or procedure. Id. at ¶ F. The Court is not convinced that the prison grievance system

requires a prisoner to name the MDOC in the grievance. 1 Ultimately, Defendants bear the burden

of establishing that Plaintiff failed to exhaust his administrative remedies. Napier v. Laurel Cnty,

636 F.3d 218, 225 (6th Cir. 2011). They have not met that burden in this case.




1
 The Court also notes that the grievances in this case were likely enough to put the MDOC on notice because Plaintiff
wrote that his “settlement contract” in a previous case was being violated and the MDOC approves the settlement
agreements. (ECF No. 41-2 at PageID.496.)


                                                         2
       THEREFORE, IT IS HEREBY ORDERED that the December 6, 2019, Report and

Recommendation (ECF No. 67) is adopted as the Opinion of the Court. Defendants’ objection to

the R. & R. (ECF No. 70) is overruled. Defendants’ Motion for Partial Summary Judgment (ECF

No. 40) is denied.


Dated: February 26, 2020                                 /s/ Gordon J. Quist
                                                        GORDON J. QUIST
                                                  UNITED STATES DISTRICT JUDGE




                                             3
